            So Ordered.

Dated: August 25th, 2021


      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
                        UNITED STATES BANKRUPTCY COURT
     14
                        EASTERN DISTRICT OF WASHINGTON
     15
     16
     17   IN RE:
     18
     19   GORDON BROTHERS CELLARS,                     Case No. 20-02038-WLH11
     20   INC.,
     21
     22
                             Debtor.
     23
          KAMIAK VINEYARDS INC.,                       Case No. 20-02003-WLH11
     24
     25                      Debtor.
     26
     27   JEFF & VICKI GORDON, husband                 Case No. 20-02164-WLH11
     28   and wife,
     29                                                FINDINGS OF FACT &
     30
                             Debtors.                  CONCLUSIONS OF LAW RE:
                                                       CHAPTER 11 PLAN
     31
     32
     33
     34
                                                                           411 North 2nd St.
          FINDINGS OF FACT &                                      Yakima, Washington, 98901
          CONCLUSIONS OF LAW                     -1-                         (509) 248-4282


       20-02038-WLH11      Doc 185     Filed 08/25/21   Entered 08/25/21 14:33:20    Pg 1 of 9
 1   THIS IDENTICAL ORDER IS BEING FILED IN THE CASE OF EACH
 2              OF THE ABOVE CAPTIONED DEBTORS
 3
 4
           This matter came on for hearing on August 20, 2021 on the request of
 5
     Gordon Brothers Cellars, Inc., Kamiak Vineyards, LLC and Jeff & Vicki
 6
 7   Gordon (collectively the “Debtors”) for confirmation of the Debtors’
 8
 9   proposed Subchapter V Joint Plan of Reorganization (“Plan”) [Case No. 20-
10
11   02038-WLH11, Docket No. 169]. The court has considered the Declaration of
12
     Jeff Gordon as well as any testimony elicited or proffered without objection at
13
14
     the confirmation hearing. Any objections to confirmation have been resolved
15
16   or withdrawn. Based upon the evidence, the court hereby finds and concludes
17
18   as follows:
19
20         1.      The Debtors filed their 2nd Amended Plan of Reorganization on
21
     July 21, 2021 [Case No. 20-02038-WLH11, Docket No. 169] (“Plan”).
22
23
           2.      The Plan meets the requirements of 11 U.S.C. § 1190.
24
25   Specifically, the Plan contains a brief history of the business operations of the
26
27   Debtors, a liquidation analysis, and projections with respect to the Debtors’
28
29   ability to make plan payments. The Plan provides for the submission of the
30
31
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -2-                         (509) 248-4282


 20-02038-WLH11       Doc 185    Filed 08/25/21   Entered 08/25/21 14:33:20    Pg 2 of 9
 1   Debtors’ future income to make plan payments and as required to implement
 2
 3   the Plan.
 4
           3.     The Debtors gave proper notice of their Plan and the hearing on
 5
 6
     confirmation of the Plan to creditors and parties in interest as required by
 7
 8   FRBP 2002, LBR 2002-1 and LBR 3018-1 as well as other applicable
 9
10   provisions of the Bankruptcy Code and Federal Rules of Bankruptcy
11
12
     Procedure. Proof of service of such notice has been filed with the court (Case
13
     No. 20-02038-WLH11, Docket No. 170).
14
15         4.     The confirmation hearing was held by telephone conference on
16
17   August 20, 2021.
18
19         5.     The following classes of claims are impaired under the Plan:
20
21
           Class 3:             Secured Claims of Bank of Eastern Washington
           Class 4:             Secured Claims of Equitable Financial Life Ins. Co.
22
           Class 9:             Claims of GBC & Kamiak Unsecured Creditors
23
           Class 10:            Claims of Individual Unsecured Creditors
24         Class 11 & 12:       Insider Claims
25
26         6.     The Plan lists the Claim of Farm Credit Leasing (Class 5) as
27
28   impaired under the Plan. In fact, the treatment given the Class 5 Claim under
29
30
     the Plan renders the Class 5 Claim unimpaired pursuant to 11 U.S.C. § 1124,
31
     as Farm Credit Leasing’s rights under its pre-petition loan documents remain
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -3-                         (509) 248-4282


 20-02038-WLH11       Doc 185    Filed 08/25/21   Entered 08/25/21 14:33:20    Pg 3 of 9
 1   unaltered by the Plan. The Plan is deemed modified to indicate that the Class
 2
 3   5 Claim is unimpaired.
 4
           7.    The Plan lists the Class 7 Claim of Quicken Loans as unimpaired.
 5
 6
     The Debtors have entered into a stipulation with Quicken Loans to clarify the
 7
 8   treatment to be afforded to Quicken Loans.           Pursuant to the Plan and
 9
10   stipulation, the Class 7 Claim of Quicken Loans remains unimpaired.
11
12
           8.    The Plan lists the Class 8 Claim of the Internal Revenue Service
13
     as impaired. At the confirmation hearing, the Debtors orally moved, and the
14
15   court granted, a motion to amend the treatment provided the Class 8 Claim.
16
17   The Debtors’ oral motion was to amend the Plan (paragraph 2.8(c)) to provide
18
19   the following treatment for the IRS:
20
21
                 The Class 8 Claim shall be paid in cash in full within ten
                 (10) days of the earlier of: (a) the passing of the deadline
22
                 by which the Debtor is authorized to object to claims –
23
                 with no objection to the Class 8 Claim being filed; or (b)
24               entry of an order allowing the Class 8 Claim. The IRS
25               shall retain all of its non-bankruptcy rights and remedies
26               to collect the Class 8 Claim if it is not paid according to
27               the terms of the Plan.
28
29   The IRS is receiving treatment permitted by 11 U.S.C. § 1129(a)(9)(C). The
30
     IRS Claim, to the extent that the IRS is determined to have a claim, will be
31
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                     -4-                        (509) 248-4282


 20-02038-WLH11      Doc 185    Filed 08/25/21    Entered 08/25/21 14:33:20     Pg 4 of 9
 1   paid in a manner more favorable than the claims of Class 9 or Class 10
 2
 3   unsecured creditors with interest at the statutory rate. With the modified
 4
     treatment proposed by the Debtors, the Class 8 Claim is unimpaired and
 5
 6
     paragraph 2.8(d) of the Plan is deemed modified accordingly.
 7
 8         9.    The Debtors have filed a report of balloting [Case No. 20-02038-
 9
10   WLH11, Docket No. 175]. The Report of Balloting indicates that all ballots
11
12
     cast by Classes 3, 4, 9 and 10 accepted the Plan. No ballots were received
13
     rejecting the Plan. The Debtors have indicated that no ballots other than those
14
15   identified in the Report of Balloting have been received by the Debtors.
16
17         10.   Any payment made or to be made by the Debtors for services or
18
19   for costs and expenses in or in connection with these cases, or in connection
20
21
     with the Plan and incident to the cases, has been approved by, or is subject to
22
     the approval of, the court as reasonable.          Any and all payments for
23
24   professional services, including authorization required by 11 U.S.C. §§ 327
25
26   and 330 remain subject to bankruptcy court approval notwithstanding
27
28   confirmation of the Plan.
29
30
           11.   Jeff Gordon & Vicki Gordon are the sole owners of Gordon
31
     Brothers Cellars and Kamiak Vineyards. Marc Nelson & Katie Nelson, the
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -5-                         (509) 248-4282


 20-02038-WLH11      Doc 185     Filed 08/25/21   Entered 08/25/21 14:33:20    Pg 5 of 9
 1   daughter and son-in-law of Jeff & Vicki Gordon, participate in the
 2
 3   management of the Debtors. As disclosed in the notices of intent to pay
 4
     insider compensation filed with the court, the Gordons and Nelsons have
 5
 6
     continued to draw a salary for their services during the course of the cases.
 7
 8   The Gordons and Nelsons will continue to operate and manage the Debtors
 9
10   under the Plan and may continue to receive compensation as disclosed by
11
12
     Section 3.4 of the Plan.
13
           12.    The Plan is a one hundred percent (100%) payment plan which
14
15   will make payments to creditors in full. By definition the Plan will thus pay
16
17   creditors at least as much as they would receive in a liquidation, as required by
18
19   11 U.S.C. § 1129(a)(7). In addition, the Debtors are devoting all of their
20
21
     projected disposable income to their creditors over the term of the Plan. All
22
     Class 9 & 10 creditors voting on the Plan accepted the Plan.
23
24         13.    No government regulatory commission or agency is required to
25
26   approve the Plan or the terms of the Plan.
27
28         14.    The Plan satisfies the requirements of 11 U.S.C. § 1129(a)(7) in
29
30
     that each holder of a claim or interest has accepted the Plan or will receive or
31
     retain under the Plan property of a value, as of the effective date of the Plan,
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -6-                         (509) 248-4282


 20-02038-WLH11       Doc 185   Filed 08/25/21    Entered 08/25/21 14:33:20    Pg 6 of 9
 1   that is not less than the amount that such holder would receive or retain if the
 2
 3   Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.
 4
           15.    No 11 U.S.C. §1111(b) elections have been made by any secured
 5
 6
     creditor.
 7
 8         16.    Class 1 & 2 are unimpaired under the Plan and not entitled to
 9
10   vote. Class 11, 12 & 13 represent insider claims and are not voting classes
11
12
     under the Plan.
13
           17.    Administrative priority claims described by 11 U.S.C. § 503(b)
14
15   and § 507(a)(2) are provided for as required by 11 U.S.C. § 1129(a)(9).
16
17         18.    Each impaired class under the Plan either: (a) has accepted the
18
19   Plan – Classes 3, 4, 9 & 10; or (b) is not actually impaired – Class 5 & 8. As a
20
21
     result, the Plan is confirmed as a consensual plan pursuant to 11 U.S.C.
22
     § 1191(a).
23
24         19.    The Plan has been accepted in writing by at least one non-insider
25
26   class of impaired creditors as required by 11 U.S.C. § 1129(a)(10).           The
27
28   provisions of Chapter 11, Title 11 of the United States Code have been
29
30
     complied with and the Plan complies with all provisions of Title 11 of the
31
     United States Code as well as other applicable law.
32
33
34
                                                                     411 North 2nd St.
     FINDINGS OF FACT &                                     Yakima, Washington, 98901
     CONCLUSIONS OF LAW                    -7-                         (509) 248-4282


 20-02038-WLH11        Doc 185   Filed 08/25/21   Entered 08/25/21 14:33:20    Pg 7 of 9
 1          20.    Confirmation of the Plan is not likely to be followed by
 2
 3   liquidation or the need for further financial reorganization of the Debtors,
 4
     except to the extent such liquidation or reorganization is proposed in the Plan.
 5
 6
            21.    None of the Debtors owe a child support or domestic support
 7
 8   obligation.
 9
10          22.    Other than as provided for by the Plan, there are no priority
11
12
     claims against the Debtors pursuant to 11 U.S.C. § 507.
13
            23.    The Debtors do not owe the bankruptcy court any fees.
14
15          24.    The Debtors are not paying retiree benefits; therefore, no retiree
16
17   benefits will be affected by the Plan.
18
19          25.    The Plan, with the amendments set forth in the Order Confirming
20
21
     Plan, should be confirmed. The provisions of chapter 11 have been complied
22
     with, and the Plan has been proposed in good faith and not by any means
23
24   forbidden by law.
25
26          26.    The requirements for confirmation of the Plan imposed by the
27
28   Bankruptcy Code, Federal Rules of Bankruptcy Procedure, and any other
29
30
     applicable law, including the requirements of 11 U.S.C. § 1129, have been
31
     met.
32
33
34
                                                                       411 North 2nd St.
     FINDINGS OF FACT &                                       Yakima, Washington, 98901
     CONCLUSIONS OF LAW                       -8-                        (509) 248-4282


 20-02038-WLH11       Doc 185    Filed 08/25/21     Entered 08/25/21 14:33:20    Pg 8 of 9
 1           27.     The Effective Date of the Plan will be the first business day
 2
 3   following the date on which the confirmation order becomes a final non-
 4
     appealable order. The Debtors are authorized and directed to begin
 5
 6
     consummation of the Plan on the Effective Date, including the execution of
 7
 8   any documents contemplated, required or allowed by the Plan.
 9
10
                     /        /     /        End of Order        /       /      /
11
12
13
14   Presented By:
15
16         /s/ Roger W. Bailey
17   ROGER W. BAILEY (WSBA 26121)
18   Bailey & Busey PLLC
19
     Counsel for Gordon Brothers Cellars
20
21
           /s/ John O’Leary
22   John O’Leary (WSBA 33004)
23   Gravis Law
24   Counsel for Kamiak Vineyards, LLC
25
26
27         /s/ Donald A. Boyd
     James P. Hurley (WSBA 17376)
28
     Hummer Boyd PLLC
29
     Counsel for Jeff & Vicki Gordon
30
31   *changes made by court
32
33
34
                                                                              411 North 2nd St.
     FINDINGS OF FACT &                                              Yakima, Washington, 98901
     CONCLUSIONS OF LAW                           -9-                           (509) 248-4282


 20-02038-WLH11           Doc 185       Filed 08/25/21   Entered 08/25/21 14:33:20      Pg 9 of 9
